Citation Nr: 0313767	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  95-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder (claimed as residuals of left eye surgery).

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a right hip 
disorder, to include on a secondary basis.

5.  Entitlement to service connection for residuals of a 
right fibula fracture.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the right tibia.

7.  Entitlement to an increased disability rating for 
service-connected residuals of a mandibular fracture, 
currently evaluated as 40 percent disabling.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1973.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before the 
undersigned Veterans Law Judge at a personal hearing held at 
the RO in January 2001.

Additional details concerning the prior procedural history of 
this case were set forth in the Board's remand dated in May 
2001, and will not be repeated here for the sake of brevity.  
The procedural and factual background of this case that is 
relevant to each issue on appeal will be provided below in 
the "Reasons and Bases" section of this decision.
FINDINGS OF FACT

1.  The veteran's claim of service connection for a left eye 
disorder was denied by the RO in an unappealed September 1985 
rating decision.

2.  Evidence received subsequent to the September 1985 rating 
decision denying service connection for a left eye disorder 
is either cumulative or redundant of evidence that was before 
the RO at that time, or does not bear directly and 
substantially on the specific matter under consideration, or 
is not so significant that it must be considered in order to 
fairly decide the merits of this claim.

3.  The veteran had a pre-existing congenital defect of the 
right eye manifested by esotropia when he entered active duty 
military service in October 1972.

4.  The competent medical evidence does not show that the 
veteran currently has an acquired disability of the right 
eye.

5.  The competent medical evidence does not show that the 
veteran's right eye esotropia was aggravated in service 
beyond its natural progress or which otherwise shows that the 
corrective eye surgery performed in service aggravated this 
condition.

6.  Competent medical evidence does not reveal that a 
psychiatric disorder is  related to the veteran's military 
service or any incident thereof.

7.  Competent medical evidence does not support a finding 
that the veteran has a diagnosis of PTSD.

8.  The veteran's alleged stressors are not supported by 
credible evidence to support his claim that they occurred in 
service.

9.  The evidence of record does not show that the veteran 
suffered an injury or disease now manifested by chronic 
strain of the right hip that is causally related to any event 
or incident of his military service.

10.  The evidence of record does not show that the veteran 
suffered an injury or disease of the right fibula in service 
or that the currently diagnosed old fracture injury to this 
part of his leg is causally related to any event or incident 
of his military service.

11.  The veteran has an well-healed stress fracture of the 
right tibia, with no other associated impairment.

12.  The residuals of fractured mandible are currently 
manifested by interincisal range limited to 10-12 millimeters 
at the time of the June 2002 VA dental examination, but prior 
to that examination, the veteran had limited interincisal 
motion in the 21-30 millimeters range.

13.  The evidence does not show that the veteran's right 
tibia and mandible fracture disabilities are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required for either disability.

14.  The veteran does not meet the basic percentage standards 
set forth under regulations for a total disability rating due 
to individual unemployability.

15.  The medical and other evidence of record does not 
demonstrate that the veteran' service-connected jaw 
disability renders him unable to secure or follow a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The RO's September 1985 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2002).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a left eye 
disorder (claimed as residuals of left eye surgery) may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  A right eye disability  was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).

4.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by military service, and a 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

5.  A right hip disability was not incurred in or aggravated 
by service, nor is it due to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).

6.  A disability of the right fibula was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

7.  The veteran's right tibia stress fracture disability is 
noncompensably disabling pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2002).

8.  The veteran's residuals of a fractured mandible are 
properly evaluated as 30 percent disabling prior to June 20, 
2002, and 40 percent thereafter, according to pertinent 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.150, Diagnostic Code 9905 (2002).

9.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2002).

10.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then separately 
address the eight issues on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in 1994 and remains 
pending on appeal.  The provisions of the VCAA and the 
implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, with respect to the first issue on appeal, which 
involves the submission of new and material evidence, the 
applicability of the VCAA is circumscribed.  The VCAA will be 
discussed separately in the context of the Board's treatment 
of that issue, below.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  The United States Court of Appeals for 
Veterans Claims (the Court) has stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The October 2002 and November 2002 supplemental statements of 
the case applied the current standard in adjudicating the 
veteran's claims.  The Board similarly will apply the current 
standard in adjudicating these claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in the October 2002 supplemental statement of the 
case, the RO notified the veteran of the requirements of the 
VCAA, including the responsibilities of VA and the veteran 
with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to substantiate 
his claims, and that VA would assist him in obtaining 
evidence if he provided the proper information and release 
forms.   The Board finds that the information provided to the 
veteran satisfies the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.

The Board notes further that notice of the VCAA sent to the 
veteran in October 2002 supplemental statement of the case 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003), as interpreted by VA's General Counsel's in 
VAOPGCPREC 1-2003 (May 21, 2003).  The Board is legally 
obligated to follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  Although the 
October 2002 notice requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit any additional information and/or evidence in support 
of his claim, in compliance with 38 U.S.C.A. § 5103(b).  

The RO did not receive any additional evidence or argument 
directly from the veteran in response to the October 2002 
supplemental statement of the case.  The record shows, 
however,  that his representative prepared additional 
argument in support of his claims in the "Statement of 
Accredited Representative in Appealed Case," submitted in 
lieu of a VA Form 646, in February 2003.  The record also 
shows that the veteran's representative prepared arguments in 
support of the claims on appeal in the "Appellant's Brief," 
dated in May 2003.  No additional evidence was submitted.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide his claims with further 
administrative delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board remanded this case in May 2001 so that additional 
evidence could be obtained.  This was subsequently 
accomplished.  The record shows that in connection with the 
development and adjudication of the claims on appeal, the 
veteran was provided VA compensation examinations and the RO 
obtained all medical records identified by the veteran as 
being relevant to these claims.  The veteran has not 
identified any additional evidence that exists and needs to 
be obtained.

Moreover, the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  The 
record shows that he testified at hearings held at the RO in 
1995 (before a Hearing Officer) and in 2001 (before the 
undersigned Veterans Law Judge).

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder (claimed as residuals of left eye surgery).

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

When certain chronic diseases, such as psychosis or arthritis 
of a joint, become manifest to a degree of 10 percent within 
one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996) and cases cited therein.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2002).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto; only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c) (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Id; see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995)

VA's General Counsel has long held that congenital or 
developmental defects (as opposed to diseases) may not be 
service connected because they are not diseases or injuries 
under the law, but the General Counsel cautioned that as many 
such defects can be subject to superimposed disease or 
injury, and if, during an individual's military service, a 
superimposed disease or injury does occur, service connection 
could indeed be warranted for the resultant disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2002)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
it will be adjudicated by applying the law previously in 
effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted to reopen the claim, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The VCAA

The VCAA has in general been discussed above.  With respect 
to claims filed prior to August 29, 2001, such as this one, 
the VCAA left intact the requirement that an appellant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether VA's duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The VCAA specifically provides 
that nothing in the act shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West 2002).

With respect to the submission of new and material evidence, 
regulations implementing the VCAA are effective only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The regulation amended 38 C.F.R. § 
3.156(a) to require that the newly submitted evidence relate 
to an unestablished fact necessary to substantiate the claim 
and present the reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2002).   As discussed 
above, the change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law in effect prior to 
August 2001, specifically 38 C.F.R. § 3.156 (2001).

The Court has held that 38 C.F.R. § 3.159(b), pertaining to 
VA's duty to notify claimants, applies to claims to reopen.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The notice provisions found in the VCAA are, therefore, 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.  As discussed 
above, the notice provisions of the VCAA have been satisfied 
with respect to this and the other issues on appeal.

With respect to VA's duty to assist, as discussed above, such 
duty does not attach until the claim has been reopened.  The 
Board adds, however, that there is significant evidence of 
record with respect to the veteran's claim, and the veteran 
has not indicated that any additional evidence which is 
pertinent to the claim currently exists. 

Factual Background

Service medical records show that esotropia (cross-eyes) was 
documented on the veteran's October 1972 entrance 
examination.  An ophthalmologic consultation showed right 
uncorrected visual acuity of 20/20, and left uncorrected 
visual acuity of 20/30; corrected visual acuity was 20/20 
bilaterally.  Later in October 1972, the veteran reported a 
medical history of bilateral eye defects; examination showed 
that he was able to see satisfactorily.  In December 1972, he 
was treated for a large conjunctival mass at the lateral 
limbus of the right eye with some corneal opacity in the same 
area.  In March 1973, the veteran complained of right eye 
pain and a scratching sensation; the assessment was 
conjunctivitis without any foreign body or corneal abrasion.

Service medical records show that the veteran, on his 
request, was admitted in February 1973 for the elective 
repair of esotropia.  The esotropia was described as 
congenital in origin, existing since shortly after birth.  
External examination of the eyes prior to surgery revealed a 
healed superficial keratectomy site at the limbus in the 
right cornea.  Examination also revealed a 46 diopter 
alternating esotropia with a 16 diopter left hypotropia, but 
no evidence of diplopia.  The veteran thereafter underwent a 
4 mm recession of the right medial rectus and a 6 mm 
resection of the right lateral rectus, as well as a 4 mm 
recession of the left medial rectus and a 4 mm recession of 
the left superior rectus.  The veteran was discharged to duty 
approximately three weeks following surgery.  

Thereafter, service records showed that the veteran 
experienced mild conjunctivitis, and there were two occasions 
in which he was treated for foreign bodies in his eyes.  
However, by the end of April 1973, the veteran exhibited 
complete suppression of his right hypertropia, with 
uncorrected right visual acuity of 20/20, uncorrected left 
visual acuity of 20/40, and bilateral corrected visual acuity 
of 20/20.  An examination of the veteran's eyes in May 1973 
was negative for any evidence of peripheral retinal pathology 
secondary to the recent surgery.  The veteran's examination 
for discharge shows that he exhibited uncorrected right 
visual acuity of 20/20, and uncorrected left visual acuity of 
20/40.

Post-service medical evidence on file, which consists of VA 
and private treatment records, document complaints of 
diplopia and bilateral eye problems, note the presence of a 
strabismus, and indicate that the veteran has undergone 
several eye surgeries since service.  A private medical 
report dated in March 1985 noted that the veteran had 
subnormal visual acuity due to amblyopia in the left eye, and 
that in the doctor's opinion, muscle surgery would not 
improve the veteran's visual function.

In July 1985, the veteran filed a claim of entitlement to VA 
compensation benefits for claimed residuals of the 1973 
surgery.  He referred only to his left eye.  In a September 
1985 rating decision, the RO denied the claim (which it 
characterized as encompassing both eyes).  The RO rating 
decision stated that "The medical evidence clearly 
establishes that the disability of the veteran's eyes was a 
congenital condition and that the surgery performed during 
service was remedial in nature.  Service connection is not 
granted for congenital or developmental abnormalities."  The 
veteran was informed of that decision (which referred only to 
the left eye disability) by letter from the RO dated October 
7, 1985.  He did not appeal.  

In 1994, the veteran filed a claim seeking to reopen his 
previously denied claim for the left eye, which was denied.  
This appeal followed. 

At his January 2001 hearing before the undersigned, the 
veteran testified that while he did experience eye problems 
prior to service, he did not experience diplopia until after 
his eye surgery in service.  He alleged that his pre-service 
bilateral eye disability underwent chronic aggravation as the 
result of service.  The veteran also testified that although 
the last VA treatment record obtained by the RO was dated in 
October 1997, he had received additional treatment for his 
eye problems since that time; he requested that VA treatment 
reports after October 1997 be obtained in support of his 
claim.

In light of the above, the Board remanded this case back to 
the RO in May 2001 with instructions to obtain any additional 
treatment records.  The RO sent a letter to the veteran in 
April 2002 asking him identify any additional sources of 
treatment for the claimed disabilities, both VA and private; 
the veteran did not respond to this letter.  Notwithstanding 
his failure to respond to the RO's development inquiry, the 
RO obtained additional VA treatment reports dating through 
April 2002.  However, these records reflect ongoing treatment 
for disorders other than the claimed eye problems.   The 
veteran was seen in June 2001 in the eye clinic for a routine 
eye examination, at which time he reported no problems, 
including no diplopia, and that he was happy with his current 
eyeglasses prescription.  

The only other pertinent evidence related to the eyes 
consists of the report of a VA ophthalmologic examination 
conducted in June 2002.  This examination was ordered by the 
Board's remand of May 2001 to determine whether the veteran 
had a right eye disorder and if so, whether it was related to 
service.  The clinical findings included notations to the 
fact that the veteran did not have binocular vision and that 
his corrected visual acuity was 20/30 in both eyes.  A 
diagnosis was not provided with regard to the left eye.  

As noted above, no additional evidence has been submitted in 
support of this claim notwithstanding the fact that the 
veteran had been provided ample opportunity to do so.

Analysis

The veteran's claim seeking entitlement to service connection 
for a left eye disorder was previously and finally denied by 
the RO in an unappealed rating decision issued in September 
1985.  On the basis of the medical evidence dated from 
service and VA treatment records dated in 1977-80, the RO 
denied the veteran's claim in September 1985 on the basis 
that the veteran had congenital defect, esotropia, in his 
left eye which was not aggravated in service, to include as a 
result of the corrective surgery conducted in service.  See 
38 C.F.R. §§ 3.303(c), 3.306(b)(1).  That decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran attempted to reopen his claim on one prior 
occasion, in August 1990. 
Because he did not submit any additional evidence in support 
of this claim, the RO notified him by letter that he needed 
to submit new and material evidence to reopen his claim.  No 
further action was taken by the veteran with regard to that 
claim.  The RO's disposition of the veteran's 1990 claim 
(telling him he needed to submit new and material evidence to 
reopen his claim) is not valid for purposes of finality 
because there is no evidence that notice of his appellate 
rights was provided at the time of this claim's 
consideration.  Hence, the September 1985 rating decision 
represents the last unappealed and final decision on this 
claim.  

Evidence submitted since the RO's September 1985 denial of 
the veteran's claim includes two VA examination reports, in 
June 2001 and June 2002.  This evidence, while "new," to 
the extent that it was not previously reviewed in connection 
with a prior final adjudication in September 1985, is not 
material, inasmuch as these medical reports do not in any 
manner contain any pertinent findings showing that the 
congenital defect in the veteran's left eye was aggravated by 
service.  To be new and material, additional evidence must be 
more than merely cumulative or redundant.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).   Indeed, the recent 
medical evidence fails to document any connection between any 
claimed left eye disability and the veteran's military 
service, including the corrective surgery in February 1973.  
Because these additional medical records do not address the 
issue of in-service aggravation of the pre-existing left eye 
defect, they simply do not bear directly and substantially 
upon the specific matter under consideration, and as such are 
not "material" under 38 C.F.R. § 3.156(a).

In short, there is simply no medical evidence which has been 
added to the veteran's VA claims folder since 1985 which 
shows that his congenital left eye defect was made worse in 
service due to the elective surgery which be believes caused 
him to have chronic diplopia as a result of the surgery.  

To the extent that the veteran himself may be contending that 
he has a left eye disability which began or which was 
aggravated by military service, it is well established that 
as a lay person without medical training he is not competent 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.].  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Accordingly, the Board finds that the evidence received 
subsequent to September 1985 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for a left eye disorder.  Until the veteran meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



2.  Entitlement to service connection for a right eye 
disorder.

Factual Background

The pertinent facts regarding the in-service treatment and 
medical findings for the veteran's right eye have been set 
forth above in the Board's discussion of the left eye 
disorder.  In brief, the service records show that the 
veteran had a pre-existing congenital defect of his eyes 
(esotropia or "cross-eyes") when he enlisted in the Marine 
Corps in 1972, and that during service, he underwent elective 
surgery in an attempt to correct this defect.  By the end of 
April 1973, the veteran exhibited complete suppression of his 
right hypertropia, with uncorrected right visual acuity of 
20/20 and bilateral corrected visual acuity of 20/20.  An 
examination of the veteran's eyes in May 1973 was negative 
for any evidence of peripheral retinal pathology secondary to 
the surgery.  The veteran's examination for discharge shows 
that he had uncorrected right visual acuity of 20/20.

VA and private medical records post-dating service show that 
he was treated in the late 1970's for complaints of diplopia 
and bilateral eye problems.  These records also note that he 
a strabismus and a medical history significant for several 
eye surgeries since service.  

In connection with his claim on appeal, the veteran alleges 
that while he had a entered service with a pre-existing 
defect of the eyes, he only experienced the diplopia after 
the elective surgery performed in service, and as a result 
developed a chronic right eye disability.

As noted above, the Board remanded this case in May 2001 for 
additional development, to include having the veteran 
examined to determine whether he had a disability of the 
right eye, and if so, whether it was in some manner related 
to service.  The requested VA examination was conducted in 
June 2002.  Based on a review of the evidence in the 
veteran's claims file together with the clinical findings 
found on the examination, the examiner diagnosed the veteran 
with right exotropia, hypertropia and lipoma of the right 
eye.  The examiner provided the following medical opinion:

The question was asked about the nature 
of the veteran's right eye disability.  
This patient does not have a disability 
of the right eye.  He does, however, have 
a problem in that he lacks binocular 
vision.  His history reveals that he had 
a lack of binocular vision since birth 
and at no time did he have any manner of 
parallel vision with stereopsis of 
vision.

My impression would be that in the effort 
to give this man a cosmetic correction, 
there was a lack of success in this area, 
however, I do not see any indication that 
the cosmetic aspects of his congenital 
muscle imbalance was altered by his 
surgical procedures.

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  In this case, veteran's claim 
fails on all three elements required to establish service 
connection.  

As noted on the report of the VA eye examination of June 
2002, he does not have a disability of the right eye, failing 
element (1) of Hickson.  In the Board's view, it is highly 
significant that the examiner's finding that the veteran did 
not have a disability of the right eye was based on review of 
the records in the file, to include the service medical 
records, and was in response to a specific query from the 
Board.  

As noted above, VA regulations specifically provide that a 
refractive error is not a disability and therefore, there is 
no basis to grant service connection based on the uncorrected 
visual acuity readings noted throughout the record in this 
case.  

There is no competent medical evidence of record that rebuts 
the examiner's findings regarding the lack of a right eye 
disability.  To the extent that the veteran himself contends 
otherwise, as discussed above in connection with his claim of 
entitlement to service connection for a left eye disability, 
he is not competent to render an opinion on medical matters 
such as diagnosis or etiology.  See Espiritu, supra.

Because the veteran has no disability of the right eye for 
which service connection may be granted, his claim fails on 
this basis alone.  For the sake of completeness, the Board 
will also explain this claim may be denied based on its 
failing to meet the other elements required to establish 
service connection.
 
With respect to Hickson element (2), the veteran's service 
medical records clearly reflect that he had congenital 
defect, cross-eyes, prior to his entrance into service.  The 
Board finds that this evidence constitutes clear and 
unmistakable evidence that serves to rebut the presumption 
that the veteran was in sound condition upon his entering 
service.  The veteran does not dispute this fact, but argues 
instead that the corrective surgery performed in service 
resulted in a chronic eye disability manifested by diplopia.  

The Board finds that a preponderance of the evidence is 
against a finding that the veteran's pre-existing right eye 
defect underwent an increase in severity during his active 
military service.  The June 2002 VA examination report 
included the examiner's assessment, quoted above, that while 
the cosmetic surgery was less than successful, there did not 
appear to be any aggravation in the veteran's congenital 
muscle imbalance.  The facts in this case, therefore, support 
the conclusion that the in-service surgery did not aggravate 
the pre-existing eye disability.  Accordingly, Hickson 
element (2), in-service incurrence or aggravation, is not 
satisfied.

With respect to Hickson element (3), medical nexus, there is 
no competent medical nexus opinion of record.  As indicated 
above, the only medical opinion of record is against the 
veteran's claim.

To the extent that the veteran is contending that he 
currently has a right eye disability, which was aggravated in 
service, it is well established that a layperson without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a disability.  See Espiritu, supra.

In summary, a preponderance of the evidence is against the 
claim.  Service connection for a right eye disorder is 
accordingly denied.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

With respect to the issue of service connection for an 
acquired psychiatric disorder, to include PTSD, the veteran 
in essence alleges that he developed a psychiatric disability 
as the result of several incidents in service in which he was 
physically assaulted by fellow service members.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2002); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With respect to stressors, the Board notes that the veteran 
does not allege that he has PTSD as a result of combat, and 
indeed, his service records show no evidence of combat 
service or exposure (he served 9 months in the Marine Corps 
before being administratively discharged because he could not 
satisfactorily complete basic training).  Instead, his 
alleged stressors relate to personal assault, and 
specifically, to his claim that he was beaten on several 
occasions by fellow Marines, sustaining physical injuries, to 
include the fractured jaw, and psychological trauma, 
particularly, his intense fear of blacks who he claims were 
the perpetrators during these beating incidents.

In light of his stressor claims, the Board need not address 
in this claim whether the veteran "engaged in combat with 
the enemy" within the meaning of VA law and precedent Court 
decisions or consider the provisions of 38 C.F.R. § 3.304(f) 
that cover the proof standard for stressors based on combat 
status.

With respect to non-combat stressors, the Board notes that 38 
C.F.R. § 3.304(f) was amended in March 2002, during the 
pendency of this appeal, see 67 Fed. Reg. 10332 (Mar. 7, 
2002), which added a new subsection addressing the standard 
of proof and the type of evidence necessary to substantiate a 
claim of service connection for PTSD based on personal 
assault.  See 38 C.F.R. § 3.304(f)(3) (2002).  The Board 
notes that this revision to 38 C.F.R. § 3.304 basically 
follows precedent of the Court on PTSD claims based on 
personal assault, which holds, (1) a veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
an alleged non-combat stressor, but that, (2) evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of a stressor, including 
evidence of behavior changes, and therefore, (3) the special 
evidentiary procedures set forth in VA's Adjudication 
Procedure Manual, M21-1, Part III, Section 5.14, must be 
followed in order to properly develop and adjudicate PTSD 
claims based on personal assault.  See e.g. Patton v. West, 
12 Vet. App. 272 (1999); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
(Carelton) v. Brown, 7 Vet. App. 70 (1994); and, Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The record shows that pursuant to the Board's remand 
instructions, the RO sent the veteran a PTSD-personal assault 
development letter in April 2002.  The veteran did not 
respond to this letter.

Factual Background

The veteran's service medical records are pertinently 
negative with respect to psychiatric illness.  In particular, 
his July 1973 separation physical examination report, which 
lists a number of physical defects, indicates that 
psychiatric evaluation was normal.

The veteran indicates that his service-connected tibia and 
mandibular fractures (which will be addressed in greater 
detail below) occurred as the result of physical assaults at 
the Marine Corps Recruit Depot.  Review of the veteran's 
service medical records reference treatment for a broken jaw 
and stress fractures, but do not disclose the circumstances 
surrounding the veteran's jaw and tibia fractures.  

The initial report of psychiatric problems of record was the 
report of a VA psychiatric hospitalization in August 1993.  
The veteran reported "doing poorly" since being served with 
divorce papers in June 1993.  He report working until 1986, 
when he sustained injuries in an automobile accident.  He 
indicated that he started receiving outpatient treatment for 
psychiatric problems in 1986.  The veteran did not refer to 
his military service as being a cause of his psychiatric 
problems.

The veteran was afforded VA examinations in October 1994, May 
1996 and May 1997.  The examiners diagnosed the veteran with 
various psychiatric disorders including bipolar disorder, 
anxiety disorder not otherwise specified and schizoaffective 
disorder.  Each examiner concluded that the veteran did not 
meet the criteria to warrant a diagnosis of PTSD.  None of 
the examiners addressed whether any diagnosed disorder was 
etiologically related to service.  Records from a Vet Center 
included a reference to PTSD by a counselor.


The Board's May 2001 remand included instructions for the RO 
to 
request additional service records, notify the veteran of the 
need to 
submit additional details regarding his alleged stressors, 
and afford the veteran a 
new VA psychiatric examination to address the nature and 
etiology of his 
psychiatric illness.  

Regarding the service records, the record shows that the RO 
received 
additional service personnel records from the National 
Personnel Records 
Center (NPRC), but was advised that no additional service 
medical records were 
available, to include hospital records from the Naval 
Hospital in San Diego, 
California.  The service personnel records provided no 
information on the alleged 
assaults; these records documented the difficulties the 
veteran experienced trying to 
get through basic training, but nowhere in these records is 
there any indication that 
the veteran was assaulted or otherwise harassed during his 
brief stint in the Marine 
Corps in 1972-73.

As alluded to above, the RO sent the veteran a PTSD-personal 
assault development letter in April 2002, but he did not 
respond to this inquiry.

A VA psychiatric examination was conducted in June 2002, as 
ordered by the Board.  Based on a review of the claims file 
together with the clinical findings found on the examination, 
the VA examiner diagnosed the veteran with schizoaffective 
disorder, which the Board notes was also repeatedly diagnosed 
in VA mental health outpatient treatment reports.  In October 
2002, the VA examiner provided a addendum report addressing 
the etiology questions requested by the Board, which read as 
follows:

[The veteran] was not diagnosed with 
[PTSD] because he did not meet the DSM-IV 
criteria.  His predominant symptoms are 
depression and auditory hallucinations.  
[The veteran] has a long history of 
treatment for depression.  He reported to 
me that the onset of his symptoms was 3 
months subsequent to his discharge from 
the military.  It is possible that the 
stressful events he endured (i.e., fights 
with coworkers) played a role in the 
onset of his illness, but I'm unable to 
say, with any certainty, to what degree 
these events were responsible for his 
illness.

Analysis

Because as discussed above a PTSD claim involves specific 
regulations, the Board will address that sub-issue 
separately.

Acquired psychiatric disorder other than PTSD

With respect to Hickson element (1), there is a diagnosis of 
a current disability, schizoaffective disorder, most recently 
diagnosed in connection with the June 2002 VA examination.

With respect to Hickson element (2), the Board can identify 
no evidence that supports a finding that a psychiatric 
disorder was incurred in service.  A psychiatric disorder was 
not diagnosed or noted while the veteran was on active duty 
or within a year following service.  The service medical 
records show no pertinent complaints or findings.  The first 
reference to a psychiatric disorder does not appear in the 
record until the mid-1980's, years after the veteran was 
discharged from active military service, when he was treated 
for dysthmyia.  Significantly, the veteran himself initially 
ascribed his problems to various difficulties such as 
physical problems and marital strife; alleged assaults or 
other problems in service were not mentioned until 
approximately the time he sought monetary benefits from VA.  

In short, although the veteran's military experience was 
relatively brief and notably unsuccessful, there is no 
objective evidence which indicates that a psychiatric 
disorder was present in service or for many years thereafter.  

In addition, there is the matter of the purported personal 
assaults in service.  As indicated above, the veteran has 
relatively recently ascribed his psychiatric problems to such 
assaults.  There is, however, no objective evidence that such 
assaults took place.

The Board must determine the credibility and probative value 
of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].    

The Board finds it significant that the veteran did not 
mention the purported assaults in connection with  medical 
treatment in service.  It could possibly be argued that there 
may have been an intimidation factor at work during service.  
However, this would not explain why the veteran did not 
mention the alleged assaults for years after he left service, 
including during the 1993 psychiatric hospitalization.  As 
noted above, it appears that the assaults emerged coincident 
with the veteran's claim for monetary benefits from the 
government.  

The Court has held that VA cannot ignore an appellant's 
testimony simply because the appellant is an interested 
party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board has considered the recent 
statements and hearing testimony provided by the veteran. 
Against that testimony is objective medical treatments 
records covering a period of approximately 20 years with no 
reference to the alleged personal assaults.
 The Board finds the veteran's recent statements, made in 
connection with his claim for monetary benefits from the 
government, to be implausible in the absence of any reference 
in his medical records to such assaults for many years after 
his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]. 
 
In short, Hickson element (2) has not been met for the 
reasons elaborated above, and the veteran's fails on that 
basis alone.

Turning to medical nexus, Hickson element (3), there is of 
record no competent medical evidence that serves to link any 
current psychiatric disorder to service or to any incident 
therein.  Post service medical records that document 
treatment and diagnosis of psychiatric illnesses years after 
service contain no specific findings regarding in-service 
origin or etiology.  The 2002 VA examiner could not determine 
with any degree of certainty to what degree the stressful 
events the veteran says he experienced in service were 
responsible for his psychiatric illness.  

The Board places great weight of probative value on the 
negative service medical records and post service treatment 
records than it does on the veteran's more recent statements, 
including those provided at the time of the June 2002 VA 
psychiatric examination.  The case law of the Court is 
supportive of the Board's position in this regard.  See 
Curry, supra; see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [the Board is not required to accept the veteran's 
uncorroborated testimony that is in conflict with service 
medical records].  As there is no support in the service 
records themselves or the initial post service treatment 
records for his psychiatric complaints dating from the mid-
1980's for the veteran's accounts of stressful incidents and 
their relationship to his variously diagnosed psychiatric 
disorders, the Board finds that to the extent the 2002 
medical opinion could be read as favorable to his claim, it 
is actually nonprobative because it was clearly based on the 
veteran's uncorroborated accounts of stressful events 
occurring in service.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  See also Grover v. West, 12 Vet. App. 109 (1999) 
[a current diagnosis of disability that is based on the 
veteran's report of having incurred trauma in service, 
without contemporaneous evidence of such trauma, is not 
probative]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]. 

Boiled down to its essence, all evidence on the veteran's 
behalf comes from his own statements and hearing testimony.  
Hickson element (3) has accordingly not been met.

In summary, and for the reasons and bases expressed above, 
the Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); Moreau, supra.  This echoes the Hickson 
analysis:  service connection requires (1) a current 
disability; (2) in-service disease or injury; and (3) a nexus 
between the two.

A preponderance of the evidence is against a finding that a 
medical diagnosis for PTSD has been established necessary to 
satisfy element (1).  The veteran has submitted no competent 
evidence of such a diagnosis, notwithstanding ample 
opportunity to do so in support of this lengthy appeal.  It 
is quite apparent that the relevant evidence is against a 
finding that the veteran has, in fact, PTSD.  There are a few 
reports in the file denoting PTSD as a "problem".  However, 
arrayed against this is a substantial body of evidence in the 
form of VA psychiatric examination reports that does not 
support a diagnosis of PTSD.  The Board places far greater 
weight of probative value on the considered opinions of 
trained psychiatrists, rendered after an interview with the 
veteran for the express purpose of determining whether a 
diagnosis of PTSD is appropriate, than it does on casual 
references to PTSD by VA counselors.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data]. 

As noted above, the VA examiner's addendum report of October 
2002 clearly indicated that based on review of the evidence 
in the claims file, the veteran did not have PTSD.  This 
opinion mirrors the findings reported on the 1994, 1996 and 
1997 VA psychiatric examinations, which indicated that the 
veteran endorsed some symptoms of PTSD, but did not meet the 
criteria for the diagnosis of PTSD.  

As noted above, well-settled case law states that a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  In this case, a 
preponderance of the evidence is against a finding that the 
veteran has a diagnosis of PTSD.  Since there is no medical 
evidence of PTSD, the veteran's claim fails on that basis 
alone.

The veteran did not engage in combat with an enemy, and he 
does not so claim.  
See 38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.304(f), (f).  There 
must therefore be credible supporting evidence that the 
alleged stressors actually occurred in order to warrant 
service connection.  The veteran's own testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).  In this case, there is no evidence that 
serves to corroborate the veteran's claimed stressors.  

As discussed in some detail above, there is no objective 
evidence that any alleged assaults took place.  The Board 
again observes that the veteran's accounts of his alleged 
stressors only appear of record since he filed his claim, 
over two decades after he left service.  In prior-dated 
medical records, he made no mention of these beating 
incidents or alleged PTSD symptoms due to these events, and 
instead ascribed his psychiatric problems to non service-
related causes.  The Board finds that the veteran's 
statements regarding his alleged stressors to be vague and 
unreliable. As the record currently stands, there is not one 
shred of evidence which serves to verify or even suggest that 
the veteran was beaten in service as he claims.
 
Moreover, and significantly, the veteran has failed to 
respond to the RO's stressor-development letters asking him 
to provide meaningful details concerning these incidents.  
The Board does not believe further development under 
38 C.F.R. § 3.304(f)(3) and related M21-1 provisions is 
warranted under such circumstances.  As the Court has stated: 
"The VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Extensive development has been accomplished and none of it 
has shown that the veteran was beaten in service as he 
claims.

Accordingly, as a clear and overwhelming preponderance of the 
evidence is against the veteran's claim that he experienced 
the stressors he claims to have experienced while there, the 
second element of 38 C.F.R. § 3.304(f) has not been met, and 
the veteran's claim fails on that basis.

The competent medical records in this case do not show 
support a diagnosis of PTSD and there is no credible evidence 
to show that the veteran's alleged stressors occurred in 
service.  There is, therefore, no competent medical nexus 
opinion of record.  Hence, element (3) of 38 C.F.R. 
§ 3.304(f) cannot be met, and his claim fails on this third 
and final basis as well.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disability, to include PRSD.  
The benefit sought on appeal is accordingly denied.

4.  Entitlement to service connection for a right hip 
disorder, to include on a secondary basis.

The veteran primarily alleges that his right hip disorder was 
caused or chronically worsened by service-connected residuals 
of a stress fracture of the right tibia, although the claim 
has also been developed on a direct service connection basis.  

Relevant law and regulations

The law and regulations pertaining to direct service 
connection have been set out above.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to Hickson, supra, applies. There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

On several occasions after service, the veteran reported 
injuring his right hip in a motorcycle accident before 
service.  Despite efforts to obtain information concerning 
such injury, it has not been objectively documented.

Service medical records are entirely negative for any 
complaints, finding or diagnosis of an injury or disease 
affecting the right hip.  

Post-service treatment records on file document that the 
veteran was involved in a motor vehicle accident (MVA) in 
January 1978, and that he reported right hip complaints after 
falling down on several occasions after service.  VA 
treatment reports document that the veteran was diagnosed 
with right hip bursitis in February 1996.

The Board remanded this case in May 2001 for additional 
development, to include having the veteran examined to 
determine whether he had a disability of the right hip, and 
if so, whether it was related to his military service.  The 
veteran was sent a letter in April 2002 which asked him to 
provide additional information on  treatment he received for 
a right hip disability.  He never responded to that request 
and no records were obtained.

A VA orthopedic examination was conducted in June 2002.  
Based on a review of the evidence in the veteran's claims 
file together with the clinical findings found on the 
examination, the examiner diagnosed the veteran with a 
chronic strain of the right hip and an old injury to the 
trochanter, but with no degenerative joint disease of the 
right hip as shown by X-rays.  As for the etiology of this 
disability, the examiner specifically noted in the report 
that the veteran's medical history was significant for an 
initial injury to the right hip in a motorcycle accident in 
1966, that this was not bothering him when he entered 
military service, and that he did not thereafter experience 
an onset of pain symptoms in the right hip until years later 
- in 1982-85.  Based on this history, together with the 
clinical findings found on the examination and based on his 
review of the evidence in the claims file, the VA examiner 
concluded that the veteran's right hip strain disability was, 
"not related to military service - related to old injury."

Analysis

There clearly is a current disability of the right hip.  
Clinical and x-ray findings made in connection with the June 
2002 VA examination resulted in a diagnosis of chronic strain 
and old trochanter injury to the right hip.  Hickson element 
(1) is satisfied.

Regarding Hickson element (2), the Board finds that there is 
no competent evidence of incurrence of an injury or disease 
of the right hip shown in service.  The service medical 
records are negative for any complaints, treatment or 
diagnosis of a disorder of the right hip.  No complaints 
pertaining to or actual diagnosis of a disorder of the right 
hip was clinically documented in service.  The balance of the 
evidence shows no treatment or diagnosis for a disorder of 
the right hip until years after the veteran's active duty 
service, which concluded in August 1973.  Hickson element (2) 
is not met with respect to direct service connection.  Wallin 
element (2), a service-connected disability, is met in the 
form of the veteran's service-connected stress fracture of 
the right tibia.

No competent medical professional has clinically associated 
his current right hip disability with any incident or event 
of his military service, which fails Hickson "nexus" 
element (3).  As indicated above, the veteran was diagnosed 
with a chronic strain and old injury to the trochanter of the 
right hip on the 2002 VA examination; however, the examiner 
found no basis to link this disorder to any in-service event 
or disease.  Instead, the examiner linked the problems in the 
veteran's right hip to the old motorcycle accident that 
occurred prior to service in 1966.  In addition, there is no 
medical nexus evidence of record that associates the right 
hip disorder with the veteran's service-connected right tibia 
stress fracture injury sustained in service.  

In summary, the Board finds that Hickson element (3), medical 
evidence establishing a relationship between a current 
disability and in-service injury or disease, or to the 
service-connected right tibia stress fracture is not 
satisfied.  
See, e.g., Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required].

5.  Entitlement to service connection for residuals of a 
right fibula fracture.

Factual Background

Service medical records disclose that the veteran sustained a 
stress fracture of his right tibia in service.  X-ray studies 
in December 1972 conducted in connection with treatment of 
his stress fracture disclosed the presence of an old fibula 
fracture with nonunion.  

Post-service medical evidence on file documents the veteran's 
statements that he fractured his right fibula prior to 
service in a MVA.  They also document the veteran was 
involved in a MVA in January 1978 as well as several falling 
incidents, referred to above, and that he re-injured his 
right fibula at least once after service.  

When VA examined the veteran in October 1994, the examiner 
noted the veteran's pre-service history of a right femur 
fracture.  The veteran reported to the examiner that he 
sustained two right lower extremity fractures in service.  
Physical examination provided no findings with respect to the 
right fibula.  

At this January 2001 hearing before the undersigned, the 
veteran testified that he fractured his right fibula in 
service.

The Board also instructed the RO on remand to have the 
veteran examined to determine the nature and etiology of the 
claimed right fibula fracture.  As noted above, a VA 
orthopedic examination was conducted in June 2002.  The 
examiner noted the pre-service MVA injury.  The examiner 
further noted the veteran's history of experiencing some 
symptoms in the fibular area in service due to this injury, 
to include experiencing pain in the area of the old injury 
when someone jumped on him, and his history of re-
experiencing an onset of pain symptoms beginning around 1980, 
when he had a limp on the right side due to pain in both his 
right hip and leg.  Clinical findings examination showed a 
well-healed, nontender scar on the middle third of the 
posteromedial leg, with some subjective tenderness over the 
entire fibular region, but with no evidence of swelling, 
decreased muscle strength or any evidence of fatigue or 
incoordination.  Based on the clinical and X-ray findings 
found on that examination, the veteran was diagnosed with an 
old fracture injury of the right fibula associated with the 
1966 MVA.

Analysis

It appears the veteran has a current disability of the right 
fibula.  Accordingly, Hickson element (1) is satisfied.

With respect to Hickson element (2), the Board finds that 
there is no competent evidence of incurrence of an injury or 
disease of the right fibula shown in service.  The service 
medical records are negative for any complaints, treatment or 
diagnosis of a disorder of the right fibula.

Further, no competent medical professional has clinically 
associated any disorder of the right fibula with any incident 
or event of his military service, which fails the Hickson 
"nexus" element (3).  As indicated above, the 2002 VA 
examiner found that the right fibula fracture was sustained 
in the 1966 motorcycle accident; the examiner did not appear 
to ascribe any current disability to the veteran's service.  

The Board is of course aware of the statutory presumption of 
soundness on enlistment.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In this case, the presumption does not avail the 
veteran because there is no indication of any in-service 
disease or injury to the right fibula.  Thus, even if the 
presumption of soundness is employed, there is no indication 
that Hickson element (2) has been met.  The statutory 
presumption of soundness is merely a presumption of sound 
condition upon enlistment, not a presumption of in-service 
disease or injury.  
In this case, there is no evidence of in-service disease or 
injury.

Moreover, in this case the presumption of soundness has been 
rebutted by clear and unmistakable evidence that the injury 
existed before service and was not aggravated by service.  
There are of record a number of statements of the veteran to 
the effect that he injured his right leg before service.  
There is no evidence that such injury was aggravated by 
service.  The service medical records are silent concerning 
that injury, and the leg did not trouble the veteran for 
years after service.  Finally, there is a competent medical 
opinion to that effect, from the June 2002 VA examiner.  
See Harris v. West, 11 Vet. App. 456 (1998), aff'd 203 F.3d 
1347 (Fed. Cir. 2000), [contemporaneous evidence of treatment 
is not required to rebut the presumption of soundness; 
rather, all medically accepted evidence can be considered, 
including a recorded medical history].  

In summary, the Board finds that Hickson element (2), 
evidence of injury to or disease of the veteran's right 
fibula during service, and Hickson element (3), medical 
evidence establishing a relationship between the current 
disability and an in-service injury to the right fibula, are 
not satisfied.  The benefit sought on appeal is accordingly 
denied.  

6.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the right tibia.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. 
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the  discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 (2002) state that a 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, this regulation 
states that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 (2002) state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Specific schedular criteria - right tibia stress fracture 
disability

The veteran's service-connected residuals of a stress 
fracture of the right tibia is currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2002) [impairment of tibia and fibula].  See 38 
C.F.R. § 4.20 (2002) [when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

Impairment of the tibia/fibula is rated under Diagnostic Code 
5262, which provides a 10 percent rating for malunion with 
slight knee or ankle disability, with higher ratings for 
moderate (20 percent) and severe (30 percent) levels of knee 
or ankle disability.  Nonunion with loose motion, requiring a 
brace, is rated as 40 percent disabling. 

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2002).

Words such as "slight," "mild", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2002).

Analysis

The veteran's right tibia stress fracture disability is rated 
noncompensably disabling under Diagnostic Code 5262 
[impairment of tibia].  The veteran has described lower leg 
pain which he believes is due to the old fibula fracture.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the service-connected disability is right tibia 
stress fracture residuals.  This disability is an impairment 
of the tibia.  On these facts, the Board finds that Code 5262 
is the most appropriate rating criteria under which to 
evaluate this disability.  The Board has not identified any 
more appropriate diagnostic code, and the veteran has 
suggested none.

Schedular rating

The record reflects that service connection for residuals of 
a stress fracture of the right tibia was granted in April 
1995, evaluated as noncompensably disabling.  

In essence, as indicated above, the veteran ascribed pain in 
his right lower extremity to the service-connected right 
tibia stress fracture residuals.  The Board
Notes that there are other, non-service-connected disorders 
of the veteran's right lower extremity, specifically a right 
hip disability and residuals of a right fibula fracture 
(which have been discussed above) and a fracture of the right 
fibula.  If the medical evidence was unclear, the Board would 
be obligated to attribute any and all lower extremity 
discomfort to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].  However, in this case, there is 
competent medical evidence which clearly indicates that the 
stress fracture residuals do not cause the lower extremity 
pain as the veteran contends.  

Review of the medical evidence shows that the veteran has an 
old, well-healed fracture deformity of the right tibia due to 
a stress fracture injury sustained in service.  X-rays taken 
at the time of the May 1997 VA compensation examinations 
showed an old deformity of the right tibia consistent with a 
healed fracture, unchanged compared to a prior study 
completed in February 1996. There is no evidence of any bony 
defect or other objectively demonstrable impairment due to 
this injury.  

Clinical findings on the 1997 exam were similarly negative 
for any residual impairment.  The veteran complained of pain 
and discomfort in the right lower leg, but on physical 
examination, he had a normal gait, moved around the 
examination room without any difficulties, was able to hop on 
either foot, was able to heel-and-toe walk, was able to squat 
and rise, perform bilateral leg raising from a seated 
position without difficulty, and was able to bend forward 
fully 85 degrees to the floor within two inches.  In 
addition, he had no demonstrable sensory or motor deficits.  
Based on these findings, the examiner diagnosed residual, 
stress fracture of the right tibia.  

The Board additionally notes that a prior VA examination 
conducted in October 1994 was essentially identical in terms 
of the clinical findings and account of impairment due to 
this disability (the veteran complained of some tenderness 
over the right tibia, but he had no other documented and 
objective signs of impairment; X-rays showed an intact tibia 
with a healed fracture at midshaft).  

The Board also notes that VA treatment reports dated from the 
mid 1990's through April 2002 show that the veteran did not 
seek medical treatment for any residuals of the old stress 
fracture injury, to include pain.  It appears that he has 
complained of pain only in connection with his claim for 
monetary compensation from VA. 

The Board remanded this case in May 2001, in part to have the 
veteran's right tibia examined again for compensation 
purposes.  A VA orthopedic examination was conducted in June 
2002.  On this examination, the veteran reported that his 
tibia "hurts all the time" and pointed to the entire 
pretibial region in describing the location of his symptoms.  
However, the examiner found only slight tenderness over the 
entire pretibial region on palpation with essentially no 
swelling.  X-rays showed a healed fracture.  Based on these 
findings, together with the clinical findings found on 
examination and review of the claims file, the examiner 
concluded that the extent of impairment caused by this 
disability was only minor.  

In comparing the clinical findings with the rating criteria 
under Code 5262, it does not appear that the veteran's tibia 
fracture disability is causing any knee or ankle impairment, 
even slight.  The only clinical finding is slight tenderness 
in the entire pretibial region, meaning that it is evidently 
not confined to the area of the fracture.  In the opinion of 
the Board, the service connected-stress fracture residuals 
are not compensably disabling but rather fall under the 
provisions of 38 C.F.R. § 4.31.  In this regard, the Board 
finds the lack of actual ongoing treatment or medication use 
or physical therapy to be further supportive of this finding.  
There clearly is no evidence of any actual impairment due to 
the old stress fracture.

The veteran's contentions on appeal, hearing testimony, 
pleadings, etc., have been accorded due consideration.  
However, the Board concludes that the medical findings from 
the 1994-2002 VA examinations discussed above are more 
probative of the current level of disability.  It should be 
emphasized that the diagnoses and clinical findings rendered 
on these VA examinations are consistent with the veteran's 
medical history, and are essentially uncontradicted by any 
other medical evidence of record.  

To the extent that the veteran describes pain in his lower 
extremity, he is competent to report on symptoms.  Setting 
the matter of self interest, alluded to above, the veteran is 
not competent to provide a medical opinion as to the origin 
of the pain.  See Espiritu, supra.  The medical evidence of 
record cited above specifically outweighs his views as to the 
etiology of his complaints  of pain.   

De Luca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.

The veteran's right tibia stress fracture disability does not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the medical evidence does not substantiate any range-
of-motion loss due to pain on use or during flare-ups, or due 
to weakened movement, excess fatigability, or incoordination.  
Indeed, the clinical findings on the VA examinations of record 
disclose no residual functional impairment.  In this regard, 
the Board finds that the medical evidence is negative for any 
evidence of additional functional loss affecting the right leg 
due to this old fracture injury.  

With these findings for consideration, the Board concludes 
that a preponderance of the evidence is clearly against a 
finding of "additional functional loss" in his right leg 
such that increased disability compensation is warranted under 
38 C.F.R. §§ 4.40 or 4.45.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  In any 
event, as discussed above the Board discounts the veteran's 
contentions that he has generalized pain in his right lower 
extremity due to his service-connected stress fracture 
residuals. 

Fenderson considerations

This appeal arises from an initial assignment of a disability 
rating.  As discussed above, under Fenderson, staged ratings 
may be assigned for various periods of time if such are 
warranted.  In this case, however, the medical evidence, 
which includes several physical examination reports dating 
back to 1994, are virtually identical.  There is no evidence 
that the veteran's service-connected right tibia fracture was 
at any time productive of any disability of the ankle or knee 
or was otherwise of such severity as to call for the 
assignment of a 10 percent disability rating. 

In summary, for the reasons and based expressed above, the 
Board concludes that a noncompensable disability rating was 
properly assigned for the right tibia stress fracture 
residuals.  The benefit sought on appeal is accordingly 
denied.


7.  Entitlement to an increased disability rating for 
service-connected residuals of a mandibular fracture, 
currently evaluated as 40 percent disabling.

The veteran's service-connected residuals of a mandible 
fracture have been rated as 30 percent disabling under 
38 C.F.R. § 4.150, Diagnostic Code 9905 from September 14, 
1994 and 40 percent disabling from June 20, 2002. 

Relevant law and regulation

The law and regulations generally pertaining to increased 
rating claims have been discussed above and will not be 
repeated.

Specific schedular criteria - residuals of mandible fracture 
disability

According to the Schedule, limited range of motion of 
temporomandibular articulation is rated 10 percent disabling 
for inter-incisal range limited to 31 to 40 mm; 20 percent 
disabling for inter-incisal range limited to 21 to 30 mm; 30 
percent for an 11 to 20 mm limitation; and 40 percent if 
inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2002).

Factual Background

With respect to the residuals of a mandibular fracture, 
service connection for this disability was granted in April 
1995; the disability was evaluated as noncompensably 
disabling effective September 14, 1994.  In December 1997, 
the evaluation assigned the veteran's disability was 
increased to 30 percent disabling effective September 14, 
1994.  The veteran was most recently afforded a VA dental 
examination of his mandible disability in June 2002, which 
was conducted pursuant to the Board's remand instructions of 
May 2001.  Further discussion of these examination results 
and the other pertinent evidence regarding this disability is 
set forth below.




Analysis

A review of all of the evidence of record persuades the Board 
that the veteran's residuals of a fractured mandible are 
appropriately assigned a 30 percent prior to June 20, 2002, 
and the maximum rating of 40 percent for thereafter.  

On a VA dental examination conducted in March 1996, the 
veteran had 28-30 millimeters (mm) of interincisal range of 
motion, with limited ability to make lateral moves with the 
mandible, which the examiner felt was related to the old 
fracture injury.  On a VA dental examination conducted in May 
1997, the veteran had decreased interincisal range of motion, 
to 20-22 mm, and he could not make lateral moves of his jaw 
to the right.  The examiner also noted that he had chronic 
pain, weakness, fatigability and incoordination on use, which 
amounted to roughly an 85 percent disability compared to a 
normal functional jaw.  X-rays taken of the jaw at the time 
of this examination showed an intact mandible with good 
excursion of the mandibular condyles.  

Considering the range of motion and the veteran's chronic 
pain complaints and jaw weakness, fatigue, etc. indicated on 
these examinations, the Board finds that they corresponded to 
the 30 percent rating level under Code 9905 for interincisal 
range of temporomandibular articulation limited to 11 to 20 
mm.  Even though the range of motion of the jaw was not quite 
in this range, he clearly had a greater degree of impairment 
than contemplated under the 20 percent rating criteria for 
Code 9905.  See 38 C.F.R. § 4.7 (2002).  However, a higher 
evaluation (40 percent) under Code 9905 would not be 
appropriate because these 1996 and 1997 examination results 
did not indicate findings approximating a degree of 
interincisal range of mandibular articulation limited to 0 to 
10 mm.

During the June 2002 VA examination, clinical findings on 
this examination showed more limited jaw movement, only to 
10-12 mm, with very limited range of motion on lateral 
movement, estimated by the examiner to be within the 90 
percent range of a full, functioning jaw.  With application 
of the Schedule, the Board agrees with the RO that these 
findings corresponded to the maximum schedular rating of 40 
percent from the date of that examination, June 20, 2002.   
See Fenderson, supra.  

A 40 percent disability rating is the highest rating 
available under Diagnostic Code 9905.  The medical evidence 
does not show nonunion or malunion of the veteran's mandible 
or other residual deformity by X-rays, which would warrant 
inquiry under other Diagnostic Codes.  

To the extent that 38 C.F.R. §§ 4.40 and 4.45 apply to oral 
and dental conditions (and the Board does not believe that 
the holding DeLuca extends to such disabilities), the Board 
notes that under Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the veteran would not entitled to a higher rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  Johnston holds that 
if a claimant is already receiving maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  Here, the veteran is receiving 
the maximum rating available.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the October 2002 supplemental statement of the case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected jaw disability at issue.  The RO concluded 
that the evidence did not indicate that an extra-schedular 
evaluation was warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered exceptional or unusual for the mandibular fracture 
residuals, and the Board has been similarly unsuccessful.  
"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  There is no evidence that the service-
connected disability presents an unusual or exceptional 
disability picture, clinically or otherwise.  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that this disability has resulted in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  There is no evidence of 
frequent hospitalizations or for that matter any 
hospitalization for the jaw disability.  Although as 
indicated elsewhere in this decision the veteran has not 
worked for many years, there is no evidence that such is due 
to the jaw disability.  For these reasons, the Board is 
unable to identify any factor consistent with an exceptional 
or unusual disability picture, to the extent that the regular 
scheduler criteria are inadequate to rate these disabilities.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected disability 
of the jaw does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002).



8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16.  A finding of total 
disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2002).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2002).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason 
of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating set 
forth in 38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions by 
the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a substantially 
gainful occupation as the result of service-connected 
disability shall be rated totally disabled, without regard to 
whether an average person would be rendered unemployable by 
the circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined by the General Counsel that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-
91.

Analysis

The veteran contends, in essence, that his service-connected 
disabilities render him unemployable.

Presently, the veteran has a combined rating of 50 percent for 
residuals of the mandible fracture, rated 40 percent; 
tinnitus, rated 10 percent; hemorrhoids, rated 0 percent, 
hearing loss, rated 0 percent; residuals of the right tibia 
stress fracture, rated 0 percent; and loss of teeth number 14 
and 16 due to trauma, rated 0 percent.  The veteran thus fails 
to satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  He does not have 
one service-connected disability evaluated as 60 percent 
disabling or one service-connected disability evaluated as 40 
percent disabling with additional service-connected 
disabilities such that his combined evaluation would equal at 
least 70 percent.

As noted in the law and regulations section above, even if 
the veteran fails to meet the statutory requirements, a total 
rating may be granted on an extraschedular basis if it is 
found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  After reviewing the record, and for 
reasons discussed immediately below, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity either singly or jointly as to render him unable to 
secure or follow substantially gainful employment.  

The record shows that the veteran stopped working in 
approximately the mid 1980s.  He apparently has done some 
volunteer work at the Phoenix VA Medical Center.  

Records from the Social Security Administration (SSA) 
indicate that the veteran was declared disabled for 
employment by that agency in 1986 due to disorders unrelated 
to any of his service-connected disabilities, specifically, a 
thoracic spine injury and a mixed personality disorder.  His 
SSA award was later updated in 1998 to reflect disablement 
due exclusively to a functional psychotic disorder, 
schizophrenia.  As discussed above, service connection has 
been denied for an acquired psychiatric disability. Although 
the SSA's determination is not dispositive of the veteran's 
claim, it is evidence which must be considered.  See 38 
U.S.C.A. § 7104(a); see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].  

Specific details concerning the extent of impairment caused 
by the veteran's mandible fracture and right tibia stress 
fracture disabilities have been discussed above in connection 
with the veteran's increased rating claims.  The Board 
additionally notes that there is no evidence to show that the 
veteran has ever been impaired for employment purposes due to 
these two disabilities.  With respect to the other service-
connected disabilities, all of which are rated 0 percent 
disabling except for the tinnitus, the Board does not find 
any evidence to demonstrate employment impairment due to 
these disabilities.  Nor is there any evidence of record 
which suggests that all of the service-connected 
disabilities, together, cause unemployability.  

The Board additionally observes that the fact that the SSA 
found the veteran to be disabled for employment based 
principally if not exclusively on his non service-connected 
psychiatric problems is consistent with voluminous treatment 
reports and the various VA and private psychiatric and 
psychological examination reports of record, all of which 
appear to indicate that the veteran's principal impediment to 
employment is psychiatric in nature.

In view of the above, the Board concludes that there is no 
competent evidence which demonstrates that the veteran's 
service-connected disabilities, alone, preclude him from 
securing or following substantially gainful employment.  
Moreover, there is no medical evidence that the 
manifestations of these disabilities, either in isolation or 
in concert with each other, results in marked functional 
impairment or adversely affects the veteran's industrial 
capabilities in a degree other than that addressed by VA's 
Rating Schedule.  There is also no medical opinion that the 
veteran is unemployable solely due to his service-connected 
disabilities.  Nor does the evidence show that these 
disabilities have caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2002).

The Board is, of course, aware of the veteran's contention 
that he cannot work due to his service-connected 
disabilities.  However, his contention are at odds with the 
objective evidence of record, to include the medical records 
and the findings of the SSA, as discussed above.  The Board 
is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
evidentiary record in its whole.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997).  The Board places less weight of probative 
value on the veteran's subjective statements concerning the 
extent of impairment caused by service-connected disabilities 
than it does on the objective medical reports.  And as stated 
above with the other claims, although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright, 2 Vet. App. at 25 (1991); Pond v. 
West, 12 Vet. App. 341, 345 (1999).  

The evidence in support of the veteran's claim consists only 
of his own self-serving statements.  The Board concludes that 
the probative evidence establishes that the veteran is not 
currently precluded from substantially gainful employment due 
to his service-connected disabilities.  He has not submitted 
competent medical or other evidence of sufficient weight to 
persuade the Board that it as at least as likely as not that 
he is precluded from all substantially gainful employment by 
reason of one or more of these disabilities.  

The Board additionally observes that the most significant 
service-connected disability is the jaw disability, which ahs 
been discussed in some detail above.  With regard to the jaw 
disability, there is no evidence which suggests that the 
veteran's limited range of motion in his jaw ever had 
anything to do with his inability to work.  As noted above, 
the overwhelming body of evidence shows that he is 
unemployable due to non service-connected psychiatric 
impairment.

The Board wishes to make it clear that it does not disagree 
that the veteran's service-connected disabilities impact his 
employability.  However, this is taken into account in the 
combined 50 percent rating which has been assigned.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against a total 
rating for compensation based on unemployability.  The 
benefit sought on appeal is accordingly denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left eye 
disorder; the claim for this disorder remains denied.

Service connection for a right eye disorder is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a right hip disorder, to include on a 
secondary basis, is denied.

Service connection for residuals of a right fibula fracture 
is denied.

An increased (compensable) rating for the residuals of the 
stress fracture of the right tibia is denied.

An increased rating higher than 30 percent prior to June 20, 
2002, or in excess of 40 percent thereafter, for the 
veteran's residuals of a mandibular fracture is denied.

A total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

